292 S.W.3d 610 (2009)
In the Matter of the Care and Treatment of Gary HODGES.
No. ED 91826.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
Emmett D. Queener, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Gary Hodges appeals the judgment finding him to be a sexually violent predator and ordering him to be committed to the custody of the director of the Department of Mental Health. We find that the judgment of the probate division of the circuit court was supported by sufficient evidence. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's judgment is affirmed under Rule 84.16(b).